Casey, J.
Appeal (transferred to this court by order of the Appellate Division, Second Department) from an order of the Supreme Court (Owen, J.), entered December 17, 1990 in Orange County, which, inter alia, denied plaintiffs motion pursuant to CPLR 4404 for a new trial.
Based upon the evidence presented at a nonjury trial, Supreme Court found that plaintiff had failed to sustain his claim of an easement over defendants’ property and, on defendants’ counterclaim, plaintiff was enjoined from entering on the property in dispute. After obtaining new counsel, plaintiff moved for a new trial, claiming that evidence existed to support his claim and to rebut defendants’ counterclaim but that trial counsel had neglected to introduce the evidence or present the correct legal theories. Supreme Court denied the motion and this appeal ensued.
We affirm. A legal error or tactical miscalculation by trial counsel, standing alone, will not ordinarily justify a new trial (see, Rohrmayr v City of New York, 33 AD2d 920, 921), and we see nothing in the facts and circumstances of this case which would justify our interference in Supreme Court’s exercise of discretion under CPLR 4404 (b).
*840Weiss, P. J., Yesawich Jr., Crew III and Harvey, JJ., concur. Ordered that the order is affirmed, with costs.